DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 112(bas being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 12-13 and 19-20 “TTL … where TTL is a distance from an object-side surface of the first lens to an imaging plane of the zoom lens assembly along the optical axis” has clarity issues.  In a zoom assembly it is common for the TTL change.  It is unclear if applicant is claiming that the first lens group does not move during zooming (unclaimed) or if TTL in the wide-angle state or the TTL in the telephoto state or any TTL.  In light of the specification, see figures and numerical examples, it is clear that the first lens group does not move and therefore there is a single TTL for all zooming states.  The examiner respectfully suggests and for purposes of examination will use “wherein the first lens group is fixed during zooming, and …” in claims 12-13 and 19-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi US Patent 4,632,519.
Regarding claim 1 Takahashi discloses a zoom lens assembly (title e.g. example 4 see figures 1 & 6), sequentially from an object side to an image side of the zoom lens assembly along an optical axis, comprising: a first lens group having refractive power (abstract e.g. G1); a second lens group having negative refractive power (abstract e.g. G2); a third lens group having refractive power (abstract e.g. G3); and a fourth lens group having refractive power (abstract e.g. G4), wherein the zoom lens assembly is configured to be continuously zoomed by changing positions of the second lens group and the third lens group along the optical axis (abstract e.g. figure 1), and 1.3 < ft/fw < 3.3 (using the values in Table 4 ft/fw=2.85).
Regarding claim 2 Takahashi discloses the zoom lens assembly according to claim 1, as set forth above.  Takahashi further discloses wherein -1.5 < F2/F3 < 0 (using the values in Table 4 F2/F3=-0.40).
Regarding claim 3 Takahashi discloses the zoom lens assembly according to claim 1, as set forth above.  Takahashi further discloses wherein 0.3 < fw/F1 < 1.3 (using the values in Table 4 fw/F1=0.55).
Regarding claim 4 Takahashi discloses the zoom lens assembly according to claim 1, as set forth above.  Takahashi further discloses wherein 0.2 < |F4|/(|F4|+ft) < 1.0 (using the values in Table 4 |F4|/(|F4|+ft)=0.42).
Regarding claim 7 Takahashi discloses the zoom lens assembly according to claim 1, as set forth above.  Takahashi further discloses wherein the first lens group (e.g. G1) comprises a first lens (e.g. lens L1 or L2) and a second lens (e.g. lens L2 or L3) sequentially arranged along the optical axis; the second lens group (e.g. G2) comprises a third lens (e.g. lens L4 or L5) and a fourth lens (e.g. lens L5 or L6) sequentially arranged along the optical axis; the third lens group (e.g. G3) comprises a fifth lens (e.g. lens L7), a sixth lens (e.g. lens L8), and a seventh lens (e.g. lens L9) sequentially arranged along the optical axis; and the fourth lens group (e.g. G4) comprises an eighth lens (e.g. lens L10, L11 or L12).
Regarding claim 8 Takahashi discloses the zoom lens assembly according to claim 1, as set forth above.  Takahashi further discloses wherein 0.2 < (f6-f5)/f1 < 1.0 (using the values for L1, L7 & L8 in Table 4 (f6-f5)/f1=0.77).
Regarding claim 14, the limitations in claim 14 are contained in the limitations of claim 7 and claim 14 is rejected for the same reasons.
Regarding claims 15-16, the limitations of claims 15-16 are the same as the limitations of claims 2-3, respectively, and claims 15-16 are rejected for the same reasons.

Insofar as they are understood claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu US Patent Application Publication 2009/0303596.
Regarding claim 1 Ryu discloses a zoom lens assembly (title e.g. examples 1-4 see figures 1, 6, 11 & 16) assembly, sequentially from an object side to an image side of the zoom lens assembly along an optical axis, comprising: a first lens group having refractive power (abstract e.g. G1); a second lens group having negative refractive power (abstract e.g. G2); a third lens group having refractive power (abstract e.g. G3); and a fourth lens group having refractive power (abstract e.g. G4), wherein the zoom lens assembly is configured to be continuously zoomed by changing positions of the second lens group and the third lens group along the optical axis (abstract see figures 1, 6, 11 & 16), and 1.3 < ft/fw < 3.3 (using the values in paragraphs [0044, 0047, 0050 & 0053] ft/fw=2.82, 2.83, 2.83 & 2.82, respectively).
Regarding claim 2 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein -1.5 < F2/F3 < 0 (e.g. using the values in paragraph [0044] F2/F3=-0.34).
Regarding claim 3 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.3 < fw/F1 < 1.3 (e.g. using the values in paragraph [0044] fw/F1=0.60).
Regarding claim 4 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.2 < |F4|/(|F4|+ft) < 1.0 (e.g. using the values in paragraph [0044] |F4|/(|F4|+ft)=0.38).
Regarding claim 5 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.5 < Tt12/Tw23 < 1.5 (e.g. using the values in paragraph [0044] Tt12/Tw23=0.98).
Regarding claim 6 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.2 < Tw34/Tt34 < 1.0 (e.g. using the values in paragraph [0044] Tw34/Tt34=0.92).
Regarding claim 7 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein the first lens group (e.g. G1) comprises a first lens (e.g. figures 1, 6 & 11 lens 1, 2, 3 or 4; or figure 16 lens 101, 102, 103 or 104) and a second lens (e.g. figures 1, 6 & 11 lens 2, 3, 4 or 5; or figure 16 lens 102, 103, 104 or 105) sequentially arranged along the optical axis; the second lens group (e.g. G2) comprises a third lens (e.g. figures 1, 6 & 11 lens 6, 7 or 8; or figure 16 lens 106, 107 or 108) and a fourth lens (e.g. figures 1, 6 & 11 lens 7, 8 or 9; or figure 16 lens 107, 108 or 109) sequentially arranged along the optical axis; the third lens group (e.g. G3) comprises a fifth lens (e.g. figures 1, 6 & 11 lens 10; or figure 16 lens 110), a sixth lens (e.g. figures 1, 6 & 11 lens 11; or figure 16 lens 111), and a seventh lens (e.g. figures 1, 6 & 11 lens 12; or figure 16 lens 112) sequentially arranged along the optical axis; and the fourth lens (e.g. G4) group comprises an eighth lens (e.g. figures 1, 6 & 11 lens 13, 14, 15, 16, 17 or 18; or figure 16 lens 113, 114, 115, 116, 117, 118 or 119).
Regarding claim 8 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.2 < (f6-f5)/f1 < 1.0 (e.g. using the values in paragraph [0050] and lenses 1, 10 & 11 (f6-f5)/f1=0.96).
Regarding claim 9 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein 0.2 < (R1+R2)/(R3-R4) < 1.0 e.g. using the values in paragraph [0044] and lenses 1 & 3 (R1+R2)/(R3-R4)=0.53).
Regarding claim 12 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein the first lens group is fixed during zooming (abstract, see figures 1, 6, 11 & 16), and 2.0 < TTL/fw < 3.5 (e.g. using the values in paragraph [0044] TTL/fw=2.8).
Regarding claim 13 Ryu discloses the zoom lens assembly according to claim 1, as set forth above.  Ryu further discloses wherein the first lens group is fixed during zooming (abstract, see figures 1, 6, 11 & 16), and 0.8 < TTL/ft < 1.8 (e.g. using the values in paragraph [0044] TTL/ft=0.98).
Regarding claim 14, the limitations in claim 14 are contained in the limitations of claim 7 and claim 14 is rejected for the same reasons.
Regarding claims 15-20, the limitations of claims 15-20 are the same as the limitations of claims 2-3, 5-6 and 12-13, respectively, and claims 15-20 are rejected for the same reasons.

Claims 1-2, 4-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US Patent Application Publication 2012/0105976.
Regarding claim 1 Kim discloses a zoom lens assembly (title e.g. 3rd embodiment1 see figure 5), sequentially from an object side to an image side of the zoom lens assembly along an optical axis, comprising: a first lens group having refractive power (abstract e.g. G1); a second lens group having negative refractive power (abstract e.g. G2); a third lens group having refractive power (abstract e.g. G3); and a fourth lens group having refractive power (abstract e.g. G4), wherein the zoom lens assembly is configured to be continuously zoomed by changing positions of the second lens group and the third lens group along the optical axis (see figure 5), and 1.3 < ft/fw < 3.3 (paragraph [0007 & 0044] “2≤tf/wf≤5” e.g. Table 13 notes 3rd embodiment has ft/fw=2.70). 
Regarding claim 2 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein -1.5 < F2/F3 < 0 (using the corrected values in Table 7 F2/F3=-0.68).
Regarding claim 4 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.2 < |F4|/(|F4|+ft) < 1.0 (using the values in Table 7 |F4|/(|F4|+ft)=0.60).
Regarding claim 5 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.5 < Ttl2/Tw23 < 1.5 (using the values in Table 9 Ttl2/Tw23=1.10).
Regarding claim 6 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.2 < Tw34/Tt34 < 1.0 (using the values in Table 9 Tw34/Tt34 =0.58).
Regarding claim 7 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein the first lens group (e.g. G1) comprises a first lens (e.g. 1) and a second lens (e.g. 2) sequentially arranged along the optical axis (see figure 5); the second lens group (e.g. G2) comprises a third lens (e.g. 3 or 4) and a fourth lens (e.g. 4 or 5) sequentially arranged along the optical axis (see figure 5); the third lens group (e.g. G3) comprises a fifth lens (e.g. 6 or 7), a sixth lens (e.g. 7 or 8), and a seventh lens (e.g. 8 or 9) sequentially arranged along the optical axis (see figure 5); and the fourth lens group (e.g. G4) comprises an eighth lens (e.g. 10).
Regarding claim 8 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.2 < (f6-f5)/f1 < 1.0, (using lenses 1, 7 & 8 (f6-f5)/f1=0.31).
Regarding claim 10 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.3 < (R7+R8)/(R9-R10) < 1.3 (using lenses 4 & 6 (R7+R8)/(R9-R10)=0.61 or using lenses 4 & 7 (R7+R8)/(R9-R10)=0.39).
Regarding claim 11 Kim discloses the zoom lens assembly according to claim 1, as set forth above.  Kim further discloses wherein 0.3 < (CT2+CT5)/CT < 0.8 (using lenses 2 & 5 (CT2+CT5)/CT=0.36 using lenses 2 & 6 (CT2+CT5)/CT=0.33).
Regarding claim 14, the limitations in claim 14 are contained in the limitations of claim 7 and claim 14 is rejected for the same reasons.
Regarding claims 15 and 17-18, the limitations of claims 15 and 17-18 are the same as the limitations of claims 2 and 5-6, respectively, and claims 15 and 17-18 are rejected for the same reasons.

Insofar as they are understood claims 1-5, 7-9, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen US Patent Application Publication 2022/0066127.
Regarding claim 1 Chen discloses a zoom lens assembly (title e.g. figures 1-2), sequentially from an object side to an image side of the zoom lens assembly along an optical axis, comprising: a first lens group having refractive power (e.g. G1 figure 6 notes FG1 has a refractive power); a second lens group having negative refractive power (e.g. G2 figure 6 notes FG2 has a negative refractive power); a third lens group having refractive power (e.g. G3 figure 6 notes FG3 has a refractive power); and a fourth lens group having refractive power (e.g. G4 figure 6 notes FG4 has a refractive power), wherein the zoom lens assembly is configured to be continuously zoomed by changing positions of the second lens group and the third lens group along the optical axis (see figures 1-2), and 1.3 < ft/fw < 3.3 (figure 6 ft/fw=3.00).
Regarding claim 2 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein -1.5 < F2/F3 < 0 (using the values in figure 6 F2/F3=-0.03).
Regarding claim 3 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein 0.3 < fw/F1 < 1.3 (using the values in figure 6 fw/F1=0.61).
Regarding claim 4 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein 0.2 < |F4|/(|F4|+ft) < 1.0 (using the values in figure 6 |F4|/(|F4|+ft)=0.201).
Regarding claim 5 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein 0.5 < Tt12/Tw23 < 1.5 (using the values in figure 6 Tt12/Tw23 =0.83).
Regarding claim 7 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein the first lens group (e.g. G1) comprises a first lens (e.g. lens L11 or L12) and a second lens (e.g. lens L12 or L2) sequentially arranged along the optical axis; the second lens group (e.g. G2) comprises a third lens (e.g. lens L3 or L4) and a fourth lens (e.g. lens L4 or L5) sequentially arranged along the optical axis; the third lens group (e.g. G3) comprises a fifth lens (e.g. lens L61), a sixth lens (e.g. lens L62), and a seventh lens (e.g. lens L7) sequentially arranged along the optical axis; and the fourth lens group (e.g. G4) comprises an eighth lens (e.g. lens L8, L9 or L10).
Regarding claim 8 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein 0.2 < (f6-f5)/f1 < 1.0 (using the values in figure 3/4 for lenses L11, L61 & L62 (f6-f5)/f1=0.61).
Regarding claim 9 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein 0.2 < (R1+R2)/(R3-R4) < 1.0 (using the values in figure 3/4 for lenses L11 & L12 (R1+R2)/(R3-R4)=0.44).
Regarding claim 12 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein the first lens group is fixed during zooming (see figures 1-2), and 2.0 < TTL/fw < 3.5 (using the values in figure 3/4 TTL/fw=2.74).
Regarding claim 13 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein the first lens group is fixed during zooming (see figures 1-2), and 0.8 < TTL/ft < 1.85 (using the values in figure 3/4 TTL/ft=0.91).
Regarding claim 14, the limitations in claim 14 are contained in the limitations of claim 7 and claim 14 is rejected for the same reasons.
Regarding claims 15-17 and 19-20, the limitations of claims 15-17 and 19-20 are the same as the limitations of claims 2-3, 5 and 12-13, respectively, and claims 15-17 and 19-20 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen US Patent Application Publication 2022/0066127.
Regarding claim 11 Chen discloses the zoom lens assembly according to claim 1, as set forth above.  Chen further discloses wherein (CT2+CT5)/CT=0.3 (using the values in figure 3/4 for lenses L12 & L61 (CT2+CT5)/CT=0.3).
Chen fails to disclose 0.3 < (CT2+CT5)/CT < 0.8, i.e. the claimed range, since the range is greater than 0.3 and less than 0.8 and Chen is just outside of the range at 0.3.  It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Chen the additional feature of having the (CT2+CT5)/CT value within the claimed range since this range closely approximates the value disclosed by Chen and would have the same properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           September 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding Table 7 containing lens data for the 3rd embodiment – there is an obvious typographical error in the refractive index of lens surface S14.  For calculation purposes the examiner has used 1.840 in place of the 84.051.